
	
		II
		112th CONGRESS
		1st Session
		S. 153
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Rockefeller (for
			 himself, Mr. Harkin,
			 Mrs. Murray, and
			 Mr. Manchin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve compliance with mine and occupational safety
		  and health laws, empower workers to raise safety concerns, prevent future mine
		  and other workplace tragedies, establish rights of families of victims of
		  workplace accidents, and for other purposes. 
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Robert C. Byrd Mine and
			 Workplace Safety and Health Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References.
					TITLE I—Additional inspection and investigation
				authority
					Sec. 101. Independent accident investigations.
					Sec. 102. Subpoena authority and miner rights during
				inspections and investigations.
					Sec. 103. Designation of miner representative.
					Sec. 104. Additional amendments relating to inspections,
				investigations, and recordkeeping.
					TITLE II—Enhanced enforcement authority
					Sec. 201. Significant and substantial violations.
					Sec. 202. A pattern of recurring noncompliance or
				accidents.
					Sec. 203. Injunctive authority.
					Sec. 204. Revocation of approval of plans.
					Sec. 205. Challenging a decision to approve, modify, or revoke
				a coal or other mine plan.
					TITLE III—Penalties
					Sec. 301. Civil penalties.
					Sec. 302. Civil and criminal liability of officers, directors,
				and agents.
					Sec. 303. Criminal penalties.
					Sec. 304. Commission review of penalty assessments.
					Sec. 305. Delinquent payments and prejudgment
				interest.
					TITLE IV—Worker Rights and Protections
					Sec. 401. Protection from retaliation.
					Sec. 402. Protection from loss of pay.
					TITLE V—Modernizing health and safety standards 
					Sec. 501. Pre-shift review of mine conditions.
					Sec. 502. Rock dust standards.
					Sec. 503. Atmospheric monitoring systems.
					Sec. 504. Technology related to respirable dust.
					Sec. 505. Refresher training on miner rights and
				responsibilities.
					Sec. 506. Authority to mandate additional training.
					Sec. 507. Certification of personnel.
					TITLE VI—Additional mine safety provisions
					Sec. 601. Definitions.
					Sec. 602. Assistance to States.
					Sec. 603. Black lung medical reports.
					Sec. 604. Study on workforce needs.
					Sec. 605. Mine Safety and Health Administration strategic
				planning.
					TITLE VII—Amendments to the Occupational Safety and Health
				Act
					Sec. 701. Enhanced protections from retaliation.
					Sec. 702. Victims’ rights.
					Sec. 703. Correction of serious, willful, or repeated
				violations pending contest and procedures for a stay.
					Sec. 704. Conforming amendments.
					Sec. 705. Civil penalties.
					Sec. 706. Criminal penalties.
					Sec. 707. Penalties.
					Sec. 708. Effective date.
				
			2.ReferencesExcept in title VII and as otherwise
			 expressly provided, whenever in this Act an amendment is expressed as an
			 amendment to a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Federal Mine Safety and Health
			 Act of 1977 (30 U.S.C. 801 et seq.).
		IAdditional
			 inspection and investigation authority
			101.Independent accident
			 investigations
				(a)In
			 generalSection 103(b) (30
			 U.S.C. 813(b)) is amended by striking (b) For the purpose and
			 inserting the following:
					
						(b)Accident
				investigations
							(1)In
				generalFor all accident
				investigations under this Act, the Secretary shall—
								(A)determine why the
				accident occurred;
								(B)determine whether
				there were violations of law, mandatory health and safety standards, or other
				requirements, and if such violations are found, issue citations and penalties,
				and in cases involving possible criminal actions, refer such matters to the
				Attorney General; and
								(C)make
				recommendations to avoid any recurrence.
								(2)Independent
				accident investigations
								(A)In
				generalThere shall be, in addition to an accident investigation
				under paragraph (1), an independent investigation by an independent
				investigation panel (referred to in this subsection as the
				Panel) appointed under subparagraph (B) for—
									(i)any accident
				involving 3 or more deaths; or
									(ii)any accident
				that is of such severity or scale for potential or actual harm that, in the
				opinion of the Secretary of Health and Human Services, the accident merits an
				independent investigation.
									(B)Appointment
									(i)In
				generalAs soon as practicable after an accident described in
				subparagraph (A), the Secretary of Health and Human Services shall appoint 5
				members for the Panel required under this paragraph from among individuals who
				have expertise in accident investigations, mine engineering, or mine safety and
				health that is relevant to the particular investigation.
									(ii)ChairpersonThe
				Panel shall include, and be chaired by, a representative from the Office of
				Mine Safety and Health Research, of the National Institute for Occupational
				Safety and Health (referred to in this subsection as NIOSH).
									(iii)Conflicts of
				interestPanel members, and staff and consultants assisting the
				Panel with an investigation, shall be free from conflicts of interest with
				regard to the investigation, and be subject to the same standards of ethical
				conduct for persons employed by the Secretary.
									(iv)CompositionThe Secretary of Health and Human Services
				shall appoint as members of the Panel—
										(I)1 operator of a
				mine or individual representing mine operators, and
										(II)1 member of a
				labor organization or other representative of miners,
										and may not
				appoint more than 1 of either such individuals as members of the Panel.(v)Staff and
				expensesThe Director of
				NIOSH shall designate NIOSH staff to facilitate the work of the Panel. The
				Director may accept as staff personnel on detail from other Federal agencies or
				re-employ annuitants. The detail of personnel under this paragraph may be on a
				non-reimbursable basis, and such detail shall be without interruption or loss
				of civil service status or privilege. The Director of NIOSH shall have the
				authority to procure on behalf of the Panel such materials, supplies or
				services, including technical experts, as requested in writing by a majority of
				the Panel.
									(vi)Compensation
				and travelAll members of the
				Panel who are officers or employees of the United States shall serve without
				compensation in addition to that received for their services as officers or
				employees of the United States. Each Panel member who is not an officer or
				employee of the United States shall be compensated at a rate equal to the daily
				equivalent of the annual rate of basic pay prescribed for level IV of the
				Executive Schedule under section 5315 of title 5, United States Code, for each
				day (including travel time) during which such member is engaged in the
				performance of duties of the Panel. The members of the Panel shall be allowed
				travel expenses, including per diem in lieu of subsistence, at rates authorized
				for employees of agencies under subchapter 1 of chapter 57 of title 5, United
				States Code, while away from their homes or regular places of business in the
				performance of services for the Panel.
									(C)DutiesThe
				Panel shall—
									(i)assess and identify any factors that caused
				the accident, including deficiencies in safety management systems, regulations,
				enforcement, industry practices or guidelines, or organizational
				failures;
									(ii)identify and
				evaluate any contributing actions or inactions of—
										(I)the
				operator;
										(II)any contractors
				or other persons engaged in mining-related functions at the site;
										(III)any State agency
				with oversight responsibilities;
										(IV)any agency or
				office within the Department of Labor; or
										(V)any other person
				or entity (including equipment manufacturers);
										(iii)review the
				determinations and recommendations by the Secretary under paragraph (1);
									(iv)prepare a report
				that—
										(I)includes the
				findings regarding the causal factors described in clauses (i) and (ii);
										(II)identifies any
				strengths and weaknesses in the Secretary’s investigation; and
										(III)includes
				recommendations, including interim recommendations where appropriate, to
				industry, labor organizations, State and Federal agencies, or Congress,
				regarding policy, regulatory, enforcement, administrative, or other changes,
				which in the judgment of the Panel, would prevent a recurrence at other mines;
				and
										(v)publish such
				findings and recommendations (excluding any portions which the Attorney General
				requests that the Secretary withhold in relation to a criminal referral) and
				hold public meetings to inform the mining community and families of affected
				miners of the Panel's findings and recommendations.
									(D)Hearings;
				applicability of certain Federal lawThe Panel shall have the authority to
				conduct public hearings or meetings, but shall not be subject to the Federal
				Advisory Committee Act. All public hearings of the Panel shall be subject to
				the requirements under section 552b of title 5, United States Code.
								(E)Memorandum of
				UnderstandingNot later than
				90 days after the date of enactment of the Robert C. Byrd Mine and Workplace Safety and Health Act of
				2011, the Secretary of Labor and the Secretary of Health and
				Human Services shall conclude and publically issue a memorandum of
				understanding that—
									(i)outlines
				administrative arrangements which will facilitate a coordination of efforts
				between the Secretary of Labor and the Panel, ensures that the Secretary's
				investigation under paragraph (1) is not delayed or otherwise compromised by
				the activities of the Panel, and establishes a process to resolve any conflicts
				between such investigations;
									(ii)ensures that
				Panel members or staff will be able to participate in investigation activities
				(such as mine inspections and interviews) related to the Secretary of Labor’s
				investigation and will have full access to documents that are assembled or
				produced in such investigation, and ensures that the Secretary of Labor will
				make all of the authority available to such Secretary under this section,
				including subpoena authority, to obtain information and witnesses which may be
				requested by such Panel; and
									(iii)establishes such
				other arrangements as are necessary to implement this paragraph.
									(F)ProceduresNot later than 90 days after the date of
				enactment of the Robert C. Byrd Mine and
				Workplace Safety and Health Act of 2011, the Secretary of Health
				and Human Services shall establish procedures to ensure the consistency and
				effectiveness of Panel investigations. In establishing such procedures, such
				Secretary shall consult with independent safety investigation agencies, sectors
				of the mining industry, representatives of miners, families of miners involved
				in fatal accidents, State mine safety agencies, and mine rescue organizations.
				Such procedures shall include—
									(i)authority for the Panel to use evidence,
				samples, interviews, data, analyses, findings, or other information gathered by
				the Secretary of Labor, as the Panel determines valid;
									(ii)provisions to
				ensure confidentiality if requested by any witness, to the extent permitted by
				law, and prevent conflicts of interest in witness representation; and
									(iii)provisions for
				preservation of public access to the Panel’s records through the Secretary of
				Health and Human Services.
									(G)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection such sums as may be necessary.
								(3)Powers and
				processesFor the
				purpose
							.
				(b)Reporting
			 requirementsSection 511(a) (30 U.S.C. 958(a)) is amended by
			 inserting after 501, the following: the status of
			 implementation of recommendations from each independent investigation panel
			 under section 103(b) received in the preceding 5 years..
				102.Subpoena
			 authority and miner rights during inspections and investigationsSection 103(b) (as amended by section 101)
			 (30 U.S.C. 813(b)) is further amended by adding at the end the
			 following:
				
					(4)Additional
				powersFor the purpose of
				enabling the Secretary to perform any of the functions under this Act, the
				Secretary or the Secretary’s designee, may sign and issue subpoenas for the
				attendance and testimony of witnesses and the production of information,
				including all relevant data, papers, books, documents, and items of physical
				evidence, and administer oaths. Witnesses summoned shall be paid the same fees
				that are paid witnesses in the courts of the United States. In carrying out
				inspections and investigations under this subsection, authorized
				representatives of the Secretary and attorneys representing the Secretary are
				authorized to question any individual privately. Under this section, any
				individual who is willing to speak with or provide a statement to such
				authorized representatives or attorneys representing the Secretary may do so
				without the presence, involvement, or knowledge of the operator or the
				operator’s agents or attorneys. The Secretary shall keep the identity of an
				individual providing such a statement confidential to the extent permitted by
				law. Nothing in this paragraph prevents any individual from being represented
				by that individual’s personal
				attorney.
					.
			103.Designation of miner
			 representativeSection 103(f)
			 (30 U.S.C. 813(f)) is amended by inserting before the last sentence the
			 following: If any miner is entrapped or otherwise prevented as the
			 result of an accident in such mine from designating such a representative
			 directly, such miner’s closest relative may act on behalf of such miner in
			 designating such a representative. If any miner is not currently working in
			 such mine as the result of an accident in such mine, but would be currently
			 working in such mine but for such accident, such miner may designate such a
			 representative..
			104.Additional
			 amendments relating to inspections, investigations, and recordkeeping
				(a)Hours of
			 inspectionsSection 103(a)
			 (30 U.S.C. 813(a)) is amended by inserting after the third sentence the
			 following: Such inspections shall be conducted during the various shifts
			 and days of the week during which miners are normally present in the mine to
			 ensure that the protections of this Act are afforded to all miners working all
			 shifts. If an inspection of a working section of a mine occurs during a shift
			 on which a mechanized mining unit is producing, or customarily produces, coal
			 on such section, then such inspection shall be conducted while such unit is
			 producing coal at a rate that is reasonably consistent with the average rate of
			 production at the mine during the previous quarter..
				(b)Conflict of
			 interest in the representation of minersSection 103(a) (30
			 U.S.C. 813(a)) is further amended by adding at the end the following:
			 During inspections and investigations under this section, and during any
			 litigation under this Act, no attorney shall represent or purport to represent
			 both the operator of a coal or other mine and any other individual, unless such
			 individual has knowingly and voluntarily waived all actual and reasonably
			 foreseeable conflicts of interest resulting from such representation. The
			 Secretary is authorized to take such actions as the Secretary considers
			 appropriate to ascertain whether such individual has knowingly and voluntarily
			 waived all such conflicts of interest. If the Secretary finds that such an
			 individual cannot be represented adequately by such an attorney due to such
			 conflicts of interest, the Secretary may petition the appropriate United States
			 District Court which shall have jurisdiction to disqualify such attorney as
			 counsel to such individual in the matter. The Secretary may make such a motion
			 as part of an ongoing related civil action or as a miscellaneous
			 action..
				(c)Injury and
			 illness reportingSection
			 103(d) (30 U.S.C. 813(d)) is amended by striking the last sentence and
			 inserting the following: The records to be kept and made available by
			 the operator of the mine shall include man-hours worked and occupational
			 injuries and illnesses, and shall be maintained separately for each mine and be
			 reported at a frequency determined by the Secretary, but at least annually.
			 Operators shall be responsible for reporting on all miners working at such mine
			 regardless of their employer, except that independent contractors (within the
			 meaning of section 3(d)) shall only be responsible for reporting on miners in
			 their employ or under their direction or authority..
				(d)Orders following
			 an accidentSection 103(k)
			 (30 U.S.C. 813(k)) is amended by striking , when
			 present,.
				(e)Electronic
			 databaseSection 103 (30 U.S.C. 813) is amended by adding at the
			 end the following:
					
						(l)The Secretary
				shall establish and maintain a publicly available electronic database
				containing current and historical data on the safety records of each coal or
				other mine. Such database shall be user-friendly and searchable, and shall have
				the ability to provide aggregate data for each mine, each operator, and each
				controller of a mine and the ability to compare safety data between mines,
				operators, and
				controllers.
						.
				(f)Outside experts
			 in investigationsSection 112 (30 U.S.C. 822) is amended—
					(1)by striking
			 Except as provided and inserting the following:
						
							(a)Civil
				litigation representationExcept as
				provided
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)Mining experts
				in investigationsThe Attorney General shall designate 1 or more
				full-time employees with expertise in the mining industry to coordinate with
				the Department of Labor and assist United States attorneys in the investigation
				and prosecution of criminal violations under this
				Act.
							.
					IIEnhanced
			 enforcement authority
			201.Significant and
			 substantial violationsSection 104(d)(1) (30
			 U.S.C. 814(d)(1)) is amended—
				(1)in the first
			 sentence—
					(A)by striking
			 any mandatory health or safety standard and inserting any
			 provision of this Act, including any mandatory health or safety standard or
			 regulation promulgated under this Act; and
					(B)by striking
			 such mandatory health or safety standards and inserting
			 such provisions, regulations, or mandatory health or safety
			 standards;
					(2)in the second
			 sentence, by striking any mandatory health or safety standard
			 and inserting any provision of this Act, including any mandatory health
			 or safety standard or regulation promulgated under this Act,;
			 and
				(3)by inserting after the first sentence the
			 following: For purposes of this Act, a violation of a provision of this
			 Act, including any mandatory health or safety standard or regulation
			 promulgated under this Act, is of such nature as could significantly and
			 substantially contribute to the cause and effect of a safety or health hazard
			 if there is a reasonable possibility that such violation could result in
			 injury, illness, or death..
				202.A pattern of
			 recurring noncompliance or accidentsSection 104(e) (30 U.S.C. 814(e)) is amended
			 to read as follows:
				
					(e)Pattern of
				recurring noncompliance or accidents
						(1)Pattern
				status
							(A)In
				generalFor purposes of this subsection, an operator of a coal or
				other mine shall be in pattern status if the operator has, as determined based
				on the regulations promulgated under paragraph (8)—
								(i)a
				pattern of—
									(I)citations for
				significant and substantial violations;
									(II)citations and
				withdrawal orders issued for unwarrantable failure to comply with mandatory
				health and safety standards under section 104(d);
									(III)citations for
				flagrant violations within the meaning of section 110(b);
									(IV)withdrawal
				orders issued under any other section of this Act; or
									(V)accidents,
				injuries, or illnesses; or
									(ii)a pattern
				consisting of any combination of citations, orders, accidents, injuries, or
				illnesses described in subclauses (I) through (V).
								(B)Mitigating
				circumstancesNotwithstanding subparagraph (A), if the Secretary,
				after conducting an assessment of a coal or other mine that otherwise qualifies
				for pattern status, certifies that there are mitigating circumstances wherein
				the operator has eliminated any elevated risk to the health or safety of miners
				and has taken sufficient measures to ensure such elevated risk will not recur,
				the Secretary may deem such mine to not be in pattern status under this
				subsection. The Secretary shall issue any such certification of such mitigating
				circumstances that would preclude the placement of a mine in pattern status as
				a written finding, which shall, not later than 10 days after the certification
				is made, be—
								(i)published in the
				Federal Register; and
								(ii)transmitted to
				the Committee on Education and the Workforce of the House of Representatives
				and the Committee on Health, Education, Labor, and Pensions of the
				Senate.
								(2)Actions
				following placement of mine in pattern statusFor any coal or
				other mine that is in pattern status, the Secretary shall—
							(A)notify the
				operator of such mine that the mine is being placed in pattern status;
							(B)issue an order
				requiring such operator to cause all persons to be withdrawn from such mine,
				except those persons referred to in subsection (c) or authorized by an order of
				the Secretary issued under this subsection;
							(C)issue a
				remediation order described in paragraph (3) to such operator; and
							(D)require that the
				number of regular inspections of such mine required under section 103 be
				increased to 8 per year for an underground mine and 4 per year for a surface
				mine while the mine is in pattern status.
							Notice
				advising operators that they face potential placement in pattern status shall
				not be a requirement for issuing a withdrawal order to operators under this
				subsection.(3)Remediation
				order
							(A)In
				generalA remediation order issued to an operator under paragraph
				(2)(C) may require the operator to carry out one or more of the following
				requirements, pursuant to a timetable for commencing and completing such
				actions or as a condition of miners reentering the mine:
								(i)Provide specified
				training, including training not otherwise required under this Act.
								(ii)Institute and
				implement an effective health and safety management program approved by the
				Secretary, including—
									(I)the employment of
				safety professionals, certified persons, and adequate numbers of personnel for
				the mine, as may be required by the Secretary;
									(II)specific
				inspection, recordkeeping, reporting and other requirements for the mine as the
				Secretary may establish; and
									(III)other
				requirements to ensure compliance and to protect the health and safety of
				miners or prevent accidents or injuries as the Secretary may determine are
				necessary.
									(iii)Facilitate any
				effort by the Secretary to communicate directly with miners employed at the
				mine outside the presence of the mine operators or its agents, for the purpose
				of obtaining information about mine conditions, health and safety practices,
				and advising miners of their rights under this Act.
								(B)Modification of
				and failure to comply with remediation orderThe Secretary may modify the remediation
				order, as necessary, to protect the health and safety of miners. If the mine
				operator fails to fully comply with the remediation order during the time a
				mine is in pattern status, the Secretary shall reinstate the withdrawal order
				under paragraph (2)(B).
							(C)Extension of
				deadlinesAn extension of a deadline under the remediation order
				may be granted on a temporary basis and only upon a showing that the operator
				took all feasible measures to comply with the order and only to the extent that
				the operator's failure to comply is beyond the control of the operator.
							(4)Conditions for
				lifting withdrawal orderA withdrawal order issued under
				paragraph (2)(B) shall not be lifted until the Secretary verifies that—
							(A)any and all
				violations or other conditions in the mine identified in the remediation order
				have been or are being fully abated or corrected as outlined in the remediation
				order; and
							(B)the operator has
				completed any other actions under the remediation order that are required for
				reopening the mine.
							(5)Performance
				evaluation
							(A)Performance
				benchmarksThe Secretary shall evaluate the performance of each
				operator whose mine is in pattern status every 90 days during which the mine is
				producing and determine if, for such 90-day period—
								(i)the operator’s rate of citations for
				significant and substantial violations—
									(I)are, on average,
				in the top performing 35th percentile of such rates, respectively, for all
				mines of similar size and type; or
									(II)have been reduced
				by 70 percent since such mine was placed on pattern status;
									(ii)the operator’s accident and injury rates
				are, on average, in the top performing 35th percentile of such rates,
				respectively, for all mines of similar size and type; and
								(iii)no citation or
				withdrawal order for a violation under section 104(d), no withdrawal order for
				imminent danger under section 107 arising from a significant and substantial
				violation, and no flagrant violations within the meaning of section 110(b),
				were issued for such mine.
								(B)Reissuance of
				withdrawal ordersIf an operator being evaluated fails to achieve
				the performance benchmarks described in subparagraph (A), the Secretary may
				reissue a withdrawal order under paragraph (2)(B) to remedy any recurring
				conditions that led to pattern status under this subsection, and may modify the
				remediation order, as necessary, to protect the health and safety of
				miners.
							(6)Termination of
				pattern status
							(A)Performance
				benchmarksThe Secretary shall remove an operator of a coal or
				other mine from pattern status if, for a 1-year period during which the mine is
				producing—
								(i)the operator’s
				rate of citations for significant and substantial violations—
									(I)are, on average,
				in the top performing 25th percentile of such rates, respectively, for all
				mines of similar size and type; or
									(II)have been reduced
				by 80 percent since such mine was placed on pattern status;
									(ii)the operator’s accident and injury rates
				are, on average, in the top performing 25th percentile of such rates,
				respectively, for all mines of similar size and type; and
								(iii)no citation or withdrawal orders for
				violations under section 104(d), no withdrawal orders for imminent danger under
				section 107 arising from a significant and substantial violation, and no
				flagrant violations within the meaning of section 110(b), were issued for such
				mine.
								(B)Continuation of
				pattern statusShould the mine operator fail to meet the
				performance benchmarks described in subparagraph (A), the Secretary shall
				extend the mine’s placement in pattern status until such benchmarks are
				achieved.
							(7)Expedited
				reviewIf any order under this subsection is contested, the
				review of such order shall be conducted on an expedited basis, in accordance
				with section 105(d).
						(8)Regulations;
				information on performance
							(A)In
				generalNot later than 120
				days after the date of enactment of the Robert C. Byrd Mine and Workplace Safety and Health Act of
				2011, the Secretary shall issue interim final regulations that
				shall define—
								(i)the threshold
				criteria to trigger pattern status under paragraph (1) and cause a withdrawal
				order to be issued or reissued; and
								(ii)the performance
				benchmarks described in paragraphs (5)(A) and (6)(A).
								(B)Threshold
				criteriaIn establishing threshold criteria to trigger pattern
				status for mines with significantly poor compliance that contributes to unsafe
				or unhealthy conditions, the Secretary—
								(i)shall consider
				frequency and rates of citations described in paragraph (1)(A) and rates of
				reportable accidents and injuries within the preceding 180-day period;
								(ii)may include
				factors such as mine type, production levels, number of miners, hours worked by
				miners, number of mechanized mining units (or similar production
				characteristics), and the designation of a representative of miners at the
				mine;
								(iii)may include the
				mine’s history of citations, violations, orders, and other enforcement actions,
				or rates of reportable accidents and injuries, over any period determined
				relevant by the Secretary;
								(iv)may assign
				weight to various types of citations, orders, accidents, injuries, illnesses,
				or other factors; and
								(v)may include other
				factors the Secretary may determine appropriate to protect the safety and
				health of miners.
								(C)Final
				regulationNot later than 2
				years after the date of enactment of the Robert C. Byrd Mine and Workplace Safety and Health Act of
				2011, the Secretary shall promulgate final regulations
				implementing this paragraph.
							(D)Government
				Accountability Office StudyNot later than 2 years after the
				promulgation of the final regulations under subparagraph (C), the Comptroller
				General of the United States shall study the effectiveness of the threshold
				criteria established in this paragraph and issue to the Committee on Health,
				Education, Labor, and Pensions of the Senate and to the Committee on Education
				and the Workforce of the House of Representative a report on the results of the
				study. In conducting this study, the Comptroller General shall consult with all
				appropriate stakeholders.
							(9)Public database
				and informationThe Secretary shall establish and maintain a
				publically available electronic database containing the data used to determine
				pattern status for all coal or other mines. Such database shall be searchable,
				shall have the capacity to provide comparative data about the health and safety
				at mines of similar sizes and types. The Secretary shall also make publicly
				available—
							(A)a list of all mines the Secretary places in
				pattern status, updated not less frequently than quarterly; and
							(B)the metrics,
				including percentile information, used for the purposes of the performance
				benchmarks and threshold criteria described in paragraphs (5), (6), and
				(8).
							(10)Operator fees
				for additional inspections
							(A)Assessment and
				collectionBeginning 120 days
				after the date of enactment of the Robert C.
				Byrd Mine and Workplace Safety and Health Act of 2011, the
				Secretary shall assess and collect fees, in accordance with this paragraph,
				from each coal or other mine in pattern status for the costs of additional
				inspections under this subsection. The Secretary shall issue, by rule, a
				schedule of fees to be assessed against coal or other mines of varying types
				and sizes, and shall collect and assess amounts under this paragraph based on
				the schedule.
							(B)Mines in
				Pattern Status Inspection FundThere is established in the
				Treasury of the United States a separate account for the deposit of fees
				collected under this paragraph to be known as the Mines in Pattern Status
				Inspection Fund. The Secretary shall deposit any fees collected pursuant to
				subparagraph (A) into the fund.
							(C)UseAmounts in the Mines in Pattern Status
				Inspection Fund shall be available to the Secretary, as provided in
				subparagraph (D), for making expenditures to carry out the additional
				inspections required under paragraph (2)(D).
							(D)Authorization
				of appropriationsIn addition
				to any other amounts appropriated, there is authorized to be appropriated from
				the Mines in Pattern Status Inspection Fund to the Assistant Secretary for Mine
				Safety and Health for each fiscal year in which fees are collected under
				subparagraph (A) an
				amount equal to the total amount collected during the previous fiscal year from
				fees assessed pursuant to this paragraph. Such amounts are authorized to remain
				available until expended.
							(E)Crediting and
				Availability of FeesFees
				authorized and collected under this paragraph shall be available for obligation
				only to the extent and in the amount provided in advance in appropriations
				Acts.
							.
			203.Injunctive
			 authoritySection 108(a)(2)
			 (30 U.S.C. 818(a)(2)) is amended by striking a pattern of violation
			 of and all that follows and inserting a course of conduct that
			 in the judgment of the Secretary constitutes a continuing hazard to the health
			 or safety of miners, including violations of this Act or of mandatory health
			 and safety standards or regulations under this Act..
			204.Revocation of
			 approval of plansSection 105
			 (30 U.S.C. 815) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Revocation of
				approval of plans
							(1)RevocationIf the Secretary finds that any program or
				plan of an operator, or part thereof, that was approved by the Secretary under
				this Act is based on inaccurate information or that circumstances that existed
				when such plan was approved have materially changed and that continued
				operation of such mine under such plan constitutes a hazard to the safety or
				health of miners, the Secretary shall revoke the approval of such program or
				plan.
							(2)Withdrawal
				ordersUpon revocation of the
				approval of a program or plan under subsection (a), the Secretary may
				immediately issue an order requiring the operator to cause all persons, except
				those persons referred to in section 104(c), to be withdrawn from such mine,
				and to be prohibited from entering such mine, until the operator has submitted
				and the Secretary has approved a new
				plan.
							.
				205.Challenging a
			 decision to approve, modify, or revoke a coal or other mine planSection 105(e) (as redesignated by section
			 204(1)) (30 U.S.C. 815(e)) is amended by adding at the end the following:
			 In any proceeding in which a party challenges the Secretary’s decision
			 to approve, modify, or revoke a coal or other mine plan under this Act, the
			 Commission and the courts shall affirm the Secretary’s decision unless the
			 challenging party establishes that such decision was arbitrary, capricious, an
			 abuse of discretion, or otherwise not in accordance with law..
			IIIPenalties
			301.Civil
			 penalties
				(a)Maximum civil
			 penaltiesSection 110(a)(1) (30 U.S.C. 820(a)(1)) is
			 amended—
					(1)by inserting
			 including any regulation promulgated under this Act, after
			 this Act,; and
					(2)by striking
			 violation. and inserting violation, except that, in the
			 case of a significant and substantial violation, the penalty shall be not more
			 than $150,000 for each such violation..
					(b)Increased civil
			 penalties during pattern statusSection 110(b) (30 U.S.C. 820(b))
			 is amended by adding at the end the following:
					
						(3)Notwithstanding any other provision
				of this Act, an operator of a coal or other mine that is in pattern status
				under section 104(e) and that fails to meet the performance benchmarks set
				forth by the Secretary under section 104(e)(5)(A) during any performance review
				of the mine following the first performance review shall be assessed an
				increased civil penalty for any violation of this Act, including any mandatory
				health or safety standard or regulation promulgated under this Act. Such
				increased penalty shall be twice the amount that would otherwise be assessed
				for the violation under this Act, including the regulations promulgated under
				this Act, subject to the maximum civil penalty established for the violation
				under this Act. This paragraph shall apply to violations at such mine that
				occur during the period beginning after the failed performance review following
				the first performance review, and ending when the Secretary determines at a
				subsequent performance review that the mine meets the performance
				benchmarks.
						.
				(c)Civil penalty
			 for retaliationSection 110(a) (30 U.S.C. 820(a)) is further
			 amended—
					(1)by redesignating
			 paragraph (4) as paragraph (5); and
					(2)by inserting after
			 paragraph (3) the following:
						
							(4)If any person violates section
				105(c), the Secretary shall propose, and the Commission shall assess, a civil
				penalty of not less than $10,000 or more than $100,000 for the first occurrence
				of such violation, and not less than $20,000 or more than $200,000 for any
				subsequent violation, during any 3-year
				period.
							.
					302.Civil and
			 criminal liability of officers, directors, and agentsSection 110(c) (30 U.S.C. 820(c)) is amended
			 to read as follows:
				
					(c)Civil and
				criminal liability of officers, directors, and agentsWhenever an
				operator violates a provision of this Act, including any mandatory health or
				safety standard or regulation promulgated under this Act, or knowingly violates
				or fails or refuses to comply with any order issued under this Act or any order
				incorporated in a final decision issued under this Act, any director, officer,
				or agent of such operator who knowingly authorized, ordered, or carried out
				such violation, failure, or refusal, or any policy or practice that contributed
				to the occurrence of such violation, failure, or refusal, shall be subject to
				the same civil penalties, fines, and imprisonment that may be imposed upon a
				person under this
				section.
					.
			303.Criminal
			 penalties
				(a)Intent
			 requirements for criminal penalty standardsSection 110(d) (30
			 U.S.C. 820(d)) is amended—
					(1)by striking willfully and
			 inserting knowingly;
					(2)by striking $250,000, or by
			 imprisonment for not more than one year and inserting
			 $1,000,000, or by imprisonment for not more than 5 years;
			 and
					(3)by striking
			 $500,000, or by imprisonment for not more than five years and
			 inserting $2,000,000, or by imprisonment for not more than 10
			 years.
					(b)Criminal penalty
			 for retaliationSection 110(d) is further amended—
					(1)by inserting
			 (1) before Any operator; and
					(2)by adding at the
			 end the following:
						
							(2)Whoever knowingly takes any action
				that is directly or indirectly harmful to any person, including action that
				interferes with the lawful employment or livelihood of any person, because such
				person has provided an authorized representative of the Secretary or another
				law enforcement officer with any information related to the existence of a
				health or safety violation or an unhealthful or unsafe condition, policy, or
				practice under this Act shall be fined under title 18, United States Code,
				imprisoned for not more than 10 years, or
				both.
							.
					(c)Advance notice
			 of inspections
					(1)In
			 generalSection 110(e) (30 U.S.C. 820(e)) is amended—
						(A)by striking
			 Unless and inserting (1) Unless; and
						(B)by adding at the
			 end the following:
							
								(2)Unless otherwise authorized by this
				Act, any operator, agent or contractor of any operator, miner, inspector,
				employee of the Administration, or State mine inspector, that knowingly gives,
				causes to give, or attempts to give or cause to give advance notice of any
				inspection to be conducted under this Act shall be fined under title 18, United
				States Code, imprisoned for not more than 5 years, or
				both.
								.
						(2)Posting of
			 advance notice penaltiesSection 109 (30 U.S.C. 819) is amended
			 by adding at the end the following:
						
							(e)Posting of
				advance notice penaltiesEach operator of a coal or other mine
				shall post, on the bulletin board described in subsection (a) and in a
				conspicuous place near each staffed entrance onto the mine property, a notice
				stating, in a form and manner to be prescribed by the Secretary—
								(1)that giving,
				causing to give, or attempting to give or cause to give advance notice of any
				inspection to be conducted under this Act is unlawful pursuant to section
				110(e); and
								(2)the maximum
				penalties for a violation under such
				subsection.
								.
					304.Commission
			 review of penalty assessmentsSection 110(i) (30 U.S.C. 820(i)) is amended
			 by striking In assessing civil monetary penalties, the Commission shall
			 consider and inserting the following: In any review of a
			 citation and proposed penalty assessment contested by an operator, the
			 Commission shall assess not less than the penalty derived by using the same
			 methodology (including any point system) prescribed in regulations under this
			 Act, so as to ensure consistency in operator penalty assessments, except that
			 the Commission may assess a penalty for less than the amount that would result
			 from the utilization of such methodology if the Commission finds that there are
			 extraordinary circumstances. If there is no such methodology prescribed for a
			 citation or there are such extraordinary circumstances, the Commission shall
			 assess the penalty by considering.
			305.Delinquent
			 payments and prejudgment interest
				(a)Pre-Final order
			 interestSection 110(j) (30 U.S.C. 820(j)) is amended by striking
			 the second and third sentences and inserting the following: Pre-final
			 order interest on such penalties shall begin to accrue on the date the operator
			 contests a citation issued under this Act, including any mandatory health or
			 safety standard or regulation promulgated under this Act, and shall end upon
			 the issuance of the final order. Such pre-final order interest shall be
			 calculated at the current underpayment rate determined by the Secretary of the
			 Treasury pursuant to section 6621 of the Internal Revenue Code of 1986, and
			 shall be compounded daily. Post-final order interest shall begin to accrue 30
			 days after the date a final order of the Commission or the court is issued, and
			 shall be charged at the rate of 8 percent per annum..
				(b)Ensuring payment
			 of penalties
					(1)AmendmentsSection 110 (30 U.S.C. 820) is further
			 amended—
						(A)by redesignating subsection (l) as
			 subsection (m); and
						(B)by inserting after subsection (k) the
			 following:
							
								(l)Ensuring
				payments of penalties
									(1)Delinquent
				payment letterIf the operator of a coal or other mine fails to
				pay any civil penalty assessment that has become a final order of the
				Commission or a court within 90 days after such assessment became a final
				order, the Secretary shall send the operator a letter advising the operator of
				the consequences under this subsection of such failure to pay. The letter shall
				also advise the operator of the opportunity to enter into or modify a payment
				plan with the Secretary based upon a demonstrated inability to pay, the
				procedure for entering into such plan, and the consequences of not entering
				into or not complying with such plan.
									(2)Withdrawal
				orders following failure to payIf an operator that receives a
				letter under paragraph (1) has not paid the assessment by the date that is 180
				days after such assessment became a final order and has not entered into a
				payment plan with the Secretary, the Secretary shall issue an order requiring
				such operator to cause all persons, except those referred to in section 104(c),
				to be withdrawn from, and to be prohibited from entering, the mine that is
				covered by the final order described in paragraph (1), until the operator pays
				such assessment in full (including interest and administrative costs) or enters
				into a payment plan with the Secretary. If such operator enters into a payment
				plan with the Secretary and at any time fails to comply with the terms
				specified in such payment plan, the Secretary shall issue an order requiring
				such operator to cause all persons, except those referred to in section 104(c),
				to be withdrawn from the mine that is covered by such final order, and to be
				prohibited from entering such mine, until the operator rectifies the
				noncompliance with the payment plan in the manner specified in such payment
				plan.
									.
						(2)Applicability
			 and effective dateThe amendments made by paragraph (1) shall
			 apply to all unpaid civil penalty assessments under the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 801 et seq.), except that, for any unpaid civil
			 penalty assessment that became a final order of the Commission or a court
			 before the date of enactment of this Act, the time periods under section 110(n)
			 of the Federal Mine Safety and Health Act of 1977 (as amended) (30 U.S.C.
			 820(n)) shall be calculated as beginning on the date of enactment of this Act
			 instead of on the date of the final order.
					IVWorker Rights and
			 Protections
			401.Protection from
			 retaliationSection 105(c) (30
			 U.S.C. 815(c)) is amended to read as follows:
				
					(c)Protection from
				retaliation
						(1)Retaliation
				prohibited
							(A)Retaliation for
				complaint or testimonyNo
				person shall discharge or in any manner discriminate against or cause to be
				discharged or cause discrimination against or otherwise interfere with the
				exercise of the statutory rights of any miner or other employee of an operator,
				representative of miners, or applicant for employment, because—
								(i)such miner or
				other employee, representative, or applicant for employment—
									(I)has filed or made
				a complaint, including a complaint notifying the operator or the operator’s
				agent, or the representative of the miners at the coal or other mine of an
				alleged danger or safety or health violation in a coal or other mine;
									(II)instituted or caused to be instituted any
				proceeding under or related to this Act or has testified or is about to testify
				in any such proceeding or because of the exercise by such miner or other
				employee, representative, or applicant for employment on behalf of him or
				herself or others of any right afforded by this Act;
									(III)has testified or is about to testify before
				Congress or any Federal or State proceeding related to safety or health in a
				coal or other mine; or
									(IV)refused to violate any provision of this
				Act; or
									(ii)such miner is the subject of medical
				evaluations and potential transfer under a standard published pursuant to
				section 101.
								(B)Retaliation for
				refusal to perform duties
								(i)In
				generalNo person shall
				discharge or in any manner discriminate against a miner or other employee of an
				operator for refusing to perform the miner’s or other employee’s duties if the
				miner or other employee has a good-faith and reasonable belief that performing
				such duties would pose a safety or health hazard to the miner or other employee
				or to any other miner or employee.
								(ii)StandardFor
				purposes of clause (i), the circumstances causing the miner’s or other
				employee’s good-faith belief that performing such duties would pose a safety or
				health hazard shall be of such a nature that a reasonable person, under the
				circumstances confronting the miner or other employee, would conclude that
				there is such a hazard. In order to qualify for protection under this
				paragraph, the miner or other employee, when practicable, shall have
				communicated or attempted to communicate the safety or health concern to the
				operator and have not received from the operator a response reasonably
				calculated to allay such concern.
								(2)ComplaintAny miner or other employee or
				representative of miners or applicant for employment who believes that he or
				she has been discharged, disciplined, or otherwise discriminated against by any
				person in violation of
				paragraph (1) may file a complaint with the
				Secretary alleging such discrimination not later than 180 days after the later
				of the last date on which an alleged violation of
				paragraph (1) occurs or the date on which
				the miner or other employee or representative knows or should reasonably have
				known that such alleged violation occurred.
						(3)Investigation
				and hearing
							(A)Commencement of
				investigation and initial determinationUpon receipt of such complaint, the
				Secretary shall forward a copy of the complaint to the respondent, and shall
				commence an investigation within 15 days of the Secretary’s receipt of the
				complaint, and, as soon as practicable after commencing such investigation,
				make the determination required under subparagraph (B) regarding the
				reinstatement of the miner or other employee.
							(B)ReinstatementIf
				the Secretary finds that such complaint was not frivolously brought, the
				Commission, on an expedited basis upon application of the Secretary, shall
				order the immediate reinstatement of the miner or other employee until there
				has been a final Commission order disposing of the underlying complaint of the
				miner or other employee. If either the Secretary or the miner or other employee
				pursues the underlying complaint, such reinstatement shall remain in effect
				until the Commission has disposed of such complaint on the merits, regardless
				of whether the Secretary pursues such complaint by filing a complaint under
				subparagraph (D) or the miner or other employee pursues such complaint by
				filing an action under paragraph (4). If neither the Secretary nor the miner or
				other employee pursues the underlying complaint within the periods specified in
				paragraph (4), such reinstatement shall remain in effect until such time as the
				Commission may, upon motion of the operator and after providing notice and an
				opportunity to be heard to the parties, vacate such complaint for failure to
				prosecute.
							(C)InvestigationSuch
				investigation shall include interviewing the complainant and—
								(i)providing the
				respondent an opportunity to submit to the Secretary a written response to the
				complaint and to present statements from witnesses or provide evidence;
				and
								(ii)providing the
				complainant an opportunity to receive any statements or evidence provided to
				the Secretary and rebut any statements or evidence.
								(D)Action by the
				SecretaryIf, upon such investigation, the Secretary determines
				that the provisions of this subsection have been violated, the Secretary shall
				immediately file a complaint with the Commission, with service upon the alleged
				violator and the miner or other employee or representative of miners alleging
				such discrimination or interference and propose an order granting appropriate
				relief.
							(E)Action of the
				CommissionThe Commission
				shall afford an opportunity for a hearing (in accordance with section 554 of
				title 5, United States Code, but without regard to subsection (a)(3) of such
				section) and thereafter shall issue an order, based upon findings of fact,
				affirming, modifying, or vacating the Secretary’s proposed order, or directing
				other appropriate relief. Such order shall become final 30 days after its
				issuance. The complaining miner or other employee, representative, or applicant
				for employment may present additional evidence on his or her own behalf during
				any hearing held pursuant to this paragraph.
							(F)ReliefThe
				Commission shall have authority in such proceedings to require a person
				committing a violation of this subsection to take such affirmative action to
				abate the violation and prescribe a remedy as the Commission considers
				appropriate, including—
								(i)the rehiring or reinstatement of the miner
				or other employee with back pay and interest and without loss of position or
				seniority, and restoration of the terms, rights, conditions, and privileges
				associated with the complainant’s employment;
								(ii)any other
				compensatory and consequential damages sufficient to make the complainant
				whole, and exemplary damages where appropriate; and
								(iii)expungement of all warnings, reprimands, or
				derogatory references that have been placed in paper or electronic records or
				databases of any type relating to the actions by the complainant that gave rise
				to the unfavorable personnel action, and, at the complainant’s direction,
				transmission of a copy of the decision on the complaint to any person whom the
				complainant reasonably believes may have received such unfavorable
				information.
								(4)Notice to and
				action of complainant
							(A)Notice to
				complainantNot later than 90 days of the receipt of a complaint
				filed under paragraph (2), the Secretary shall notify, in writing, the miner or
				other employee, applicant for employment, or representative of miners of his
				determination whether a violation has occurred.
							(B)Action of
				complainantIf the Secretary, upon investigation, determines that
				the provisions of this subsection have not been violated, the complainant shall
				have the right, within 30 days notice of the Secretary’s determination, to file
				an action in his or her own behalf before the Commission, charging
				discrimination or interference in violation of
				paragraph (1).
							(C)Hearing and
				decisionThe Commission shall afford an opportunity for a hearing
				(in accordance with section 554 of title 5, United States Code, but without
				regard to subsection (a)(3) of such section), and thereafter shall issue an
				order, based upon findings of fact, dismissing or sustaining the complainant’s
				charges and, if the charges are sustained, granting such relief as it deems
				appropriate as described in
				paragraph (3)(F). Such order shall
				become final 30 days after its issuance.
							(5)Burden of
				proofIn adjudicating a complaint pursuant to this subsection,
				the Commission may determine that a violation of
				paragraph (1) has occurred only if the
				complainant demonstrates that any conduct described in
				paragraph (1) with respect to the
				complainant was a contributing factor in the adverse action alleged in the
				complaint. A decision or order that is favorable to the complainant shall not
				be issued pursuant to this subsection if the respondent demonstrates by clear
				and convincing evidence that the respondent would have taken the same adverse
				action in the absence of such conduct.
						(6)Attorneys’
				feesWhenever an order is
				issued sustaining the complainant’s charges under this subsection, a sum equal
				to the aggregate amount of all costs and expenses, including attorney’s fees,
				as determined by the Commission to have been reasonably incurred by the
				complainant for, or in connection with, the institution and prosecution of such
				proceedings shall be assessed against the person committing such violation. The
				Commission shall determine whether such costs and expenses were reasonably
				incurred by the complainant without reference to whether the Secretary also
				participated in the proceeding.
						(7) Expedited
				proceedings; Judicial reviewProceedings under this subsection
				shall be expedited by the Secretary and the Commission. Any order issued by the
				Commission under this subsection shall be subject to judicial review in
				accordance with section 106. Violations by any person of
				paragraph (1) shall be subject to the
				provisions of sections 108 and 110(a)(4).
						(8) Procedural
				RightsThe rights and
				remedies provided for in this subsection may not be waived by any agreement,
				policy, form, or condition of employment, including by any pre-dispute
				arbitration agreement or collective bargaining agreement.
						(9)SavingsNothing
				in this subsection shall be construed to diminish the rights, privileges, or
				remedies of any employee who exercises rights under any Federal or State law or
				common law, or under any collective bargaining
				agreement.
						.
			402.Protection from
			 loss of paySection 111 (30
			 U.S.C. 821) is amended to read as follows:
				
					111.Entitlement of
				miners
						(a)Protection from
				loss of pay
							(1)Withdrawal
				orderIf a coal or other mine
				or area of such mine is closed by an order issued under section 103, 104, 107,
				108, or 110, all miners who are idled by such order shall be entitled,
				regardless of the result of any review of such order, to full compensation by
				the operator at their regular rates of pay and in accordance with their regular
				schedules of pay for the entire period for which they are idled.
							(2)Closure in
				advance of orderIf the Secretary finds that such mine or such
				area of a mine was closed by the operator in anticipation of the issuance of
				such an order, all miners who are idled by such closure shall be entitled to
				full compensation by the operator at their regular rates of pay and in
				accordance with their regular schedules of pay, from the time of such closure
				until such time as the Secretary authorizes reopening of such mine or such area
				of the mine.
							(3)Refusal to
				complyWhenever an operator
				violates or fails or refuses to comply with any order issued under section 103,
				104, 107, 108, or 110, all miners employed at the affected mine who would have
				been withdrawn from, or prevented from entering, such mine or area thereof as a
				result of such order shall be entitled to full compensation by the operator at
				their regular rates of pay, in addition to pay received for work performed
				after such order was issued, for the period beginning when such order was
				issued and ending when such order is complied with, vacated, or
				terminated.
							(b)Enforcement
							(1)Commission
				ordersThe Commission shall have authority to order compensation
				due under this section upon the filing of a complaint by a miner or his
				representative and after opportunity for hearing subject to section 554 of
				title 5, United States Code. Whenever the Commission issues an order sustaining
				the complaint under this subsection in whole or in part, the Commission shall
				award the complainant reasonable attorneys’ fees and costs.
							(2)Failure to pay
				compensation dueConsistent with the authority of the Secretary
				to order miners withdrawn from a mine under this Act, the Secretary shall order
				a mine that has been subject to a withdrawal order under section 103, 104, 107,
				108, or 110, and has reopened, to be closed again if compensation in accordance
				with the provisions of this section is not paid by the end of the next
				regularly scheduled payroll period following the lifting of a withdrawal
				order.
							.
			VModernizing health
			 and safety standards 
			501.Pre-shift
			 review of mine conditionsSection 303(d) (30 U.S.C. 863(d)) is amended
			 by adding at the end the following:
				
					(3)(A)Not later than 30 days
				after the issuance of the interim final rules promulgated under subparagraph
				(C), each operator of an underground coal mine shall implement a communication
				program at the underground coal mine to ensure that each miner entering the
				mine is made aware, at the start of such miner’s shift, of the current
				conditions of the mine, including—
							(i)any conditions that are hazardous or
				that violate a mandatory health or safety standard or a plan approved under
				this Act; and
							(ii)the general conditions of that
				miner’s assigned working section or other area.
							(B)In an effort to facilitate the
				communications described in subparagraph (A), each agent of the operator who is
				responsible for ensuring the safe and healthful working conditions at the mine,
				including mine foremen, assistant mine foremen, and mine examiners, shall, upon
				exiting the mine or workplace, verbally communicate with any oncoming agent
				replacing the exiting agent on duty in order to update the oncoming agent on
				the conditions the exiting agent observed during the exiting agent's shift,
				including any conditions that are hazardous or that violate a mandatory health
				or safety standard or a plan approved under this Act. Such communications
				process shall be completed prior to the start of each shift at the mine and
				recorded in a book designated for that purpose and available for inspection by
				all interested parties. In the event the mine operation is idle prior to the
				start of any shift, the oncoming agent of the operator shall meet with the
				individual who was responsible for examining the mine to obtain the necessary
				information.
						(C)Not later than 90 days after the date
				of enactment of the Robert C. Byrd Mine and
				Workplace Safety and Health Act of 2011, the Secretary shall
				promulgate interim final rules implementing the requirements of subparagraphs
				(A) and
				(B).
						.
			502.Rock dust
			 standards
				(a)StandardsSection 304(d) (30 U.S.C. 864(d)) is
			 amended—
					(1)by striking
			 Where rock and inserting the
			 following:
						
							Rock dust.—(1)In
				generalWhere rock
							;
				
					(2)by striking 65 per centum
			 and all that follows and inserting 80 percent. Where methane is present
			 in any ventilating current, the percentage of incombustible content of such
			 combined dusts shall be increased 0.4 percent for each 0.1 percent of
			 methane.; and
					(3)by adding at the
			 end the following:
						
							(2)Methods of
				measurement
								(A)In
				generalEach operator of an underground coal mine shall take
				accurate samples of the amount of coal dust, including float coal dust
				deposited on rock-dusted surfaces, loose coal, and other combustible materials
				in the active workings of such mines, to ensure that the coal dust is kept
				below explosive levels through the appropriate application of rock
				dusting.
								(B)Direct reading
				monitorsBy the later of June 15, 2012, or the date that is 30
				days after the Secretary of Health and Human Services has certified in writing
				that direct reading monitors are commercially available to measure total
				incombustible content in coal dust and the Department of Labor has approved
				such monitors for use in underground coal mines, the Secretary shall require
				operators to take coal dust samples using direct reading monitors.
								(C)RegulationsThe
				Secretary shall, not later than 180 days after the date of enactment of the
				Robert C. Byrd Mine and Workplace Safety and
				Health Act of 2011 promulgate an interim final rule that
				prescribes methods for sampling of total incombustible content of coal dust
				using direct reading monitors and includes requirements for locations, methods,
				and intervals for mandatory operator sampling.
								(D)RecommendationsNot
				later than 1 year after the date of enactment of the
				Robert C. Byrd Mine and Workplace Safety and
				Health Act of 2011, the Secretary of Health and Human Services
				shall, based upon the latest research, recommend to the Secretary of Labor any
				revisions to the mandatory operator sampling locations, methods, and intervals
				included in the interim final rule described in subparagraph (C) that may be
				warranted in light of such
				research.
								.
					(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Health and Human Services, in consultation with the Secretary of Labor, shall
			 prepare and submit, to the Committee on Education and the Workforce of the
			 House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate, a report—
					(1)regarding whether
			 any direct reading device described in section 304(d)(2)(B) of the Federal Mine
			 Safety and Health Act of 1977 (30 U.S.C. 864(d)(2)(B)) is sufficiently reliable
			 and accurate for the enforcement of the mandatory health or safety standards by
			 the Secretary of Labor under such Act, and whether additional improvement to
			 such direct reading device, or additional verification regarding reliability
			 and accuracy, would be needed for enforcement purposes; and
					(2)identifying any
			 limitations or impediments for such use in underground coal mines.
					503.Atmospheric
			 monitoring systemsSection 317
			 (30 U.S.C. 877) is amended by adding at the end the following:
				
					(u)Atmospheric
				monitoring systems
						(1)NIOSH
				recommendationsNot later than 6 months after the date of
				enactment of the Robert C. Byrd Mine and
				Workplace Safety and Health Act of 2011, the Director of the
				National Institute for Occupational Safety and Health, acting through the
				Office of Mine Safety and Health Research, shall issue recommendations to the
				Secretary regarding—
							(A)how to ensure that
				atmospheric monitoring systems are utilized in the underground coal mining
				industry to maximize the health and safety of underground coal miners;
				and
							(B)the implementation
				of redundant systems, such as the bundle tubing system, that can continuously
				monitor the mine atmosphere following incidents such as fires, explosions,
				entrapments, and inundations.
							(2)Atmospheric
				monitoring system regulationsNot later than 270 days following
				the receipt of the recommendations described in paragraph (1), the Secretary
				shall promulgate regulations requiring that each operator of an underground
				coal mine install atmospheric monitoring systems, consistent with such
				recommendations, that—
							(A)protect miners
				where the miners normally work and travel;
							(B)provide real-time
				information regarding methane and carbon monoxide levels, and airflow
				direction, as appropriate, with sensing, annunciating, and recording
				capabilities; and
							(C)can, to the
				maximum extent practicable, withstand explosions and
				fires.
							.
			504.Technology
			 related to respirable dustSection 202(d) (30 U.S.C. 842(d)) is
			 amended—
				(1)by striking
			 of Health and Human Services; and
				(2)by striking the
			 second sentence and inserting the following: Not later than 2 years
			 after the date of enactment of the Robert C.
			 Byrd Mine and Workplace Safety and Health Act of 2011, the
			 Secretary shall promulgate final regulations that require operators, beginning
			 on the date such regulations are issued, to provide coal miners with the
			 maximum feasible protection from respirable dust, including coal and silica
			 dust, that is achievable through environmental controls..
				505.Refresher
			 training on miner rights and responsibilities
				(a)In
			 generalSection 115(a)(3) (30
			 U.S.C. 825(a)(3)) is amended to read as follows:
					
						(3)all miners shall
				receive not less than 9 hours of refresher training not less frequently than
				once every 12 months, and such training shall include one hour of training on
				the statutory rights and responsibilities of miners and their representatives
				under this Act and other applicable Federal and State law, pursuant to a
				program of instruction developed by the Secretary and delivered by an employee
				of the Administration or by a trainer approved by the Administration that is a
				party independent from the
				operator;
						.
				(b)Timing of
			 initial statutory rights trainingNotwithstanding section 115 of
			 the Federal Mine Safety and Health Act of 1977 (as amended by subsection (a))
			 (30 U.S.C. 825) or the health and safety training program approved under such
			 section, an operator shall ensure that all miners already employed by the
			 operator on the date of enactment of this Act shall receive the one hour of
			 statutory rights and responsibilities training described in section 115(a)(3)
			 of such Act not later than 180 days after such date.
				506.Authority to
			 mandate additional training
				(a)In
			 generalSection 115 (30
			 U.S.C. 825) is further amended by redesignating subsection (e) as subsection
			 (f) and inserting after subsection (d) the following:
					
						(e)Authority To
				mandate additional training
							(1)In
				generalThe Secretary is authorized to issue an order requiring
				that an operator of a coal or other mine provide additional training beyond
				what is otherwise required by law, and specifying the time within which such
				training shall be provided, if the Secretary finds that—
								(A)(i)a serious or fatal
				accident has occurred at such mine; or
									(ii)such mine has experienced accident
				and injury rates, citations for violations of this Act (including mandatory
				health or safety standards or regulations promulgated under this Act),
				citations for significant and substantial violations, or withdrawal orders
				issued under this Act at a rate above the average for mines of similar size and
				type; and
									(B)additional
				training would benefit the health and safety of miners at the mine.
								(2)Withdrawal
				orderIf the operator fails to provide training ordered under
				paragraph (1) within the specified time, the Secretary shall issue an order
				requiring such operator to cause all affected persons, except those persons
				referred to in section 104(c), to be withdrawn, and to be prohibited from
				entering such mine, until such operator has provided such
				training.
							.
				(b)Conforming
			 amendmentsSection 104(g)(2) (30 U.S.C. 814(g)(2)) is amended by
			 striking under paragraph (1) both places it appears and
			 inserting under paragraph (1) or under section 115(e).
				507.Certification
			 of personnel
				(a)In
			 generalTitle I is further
			 amended by adding at the end the following:
					
						117.Certification
				of personnel
							(a)Certification
				requiredAny person who is authorized or designated by the
				operator of a coal or other mine to perform any duties or provide any training
				that this Act, including a mandatory health or safety standard or regulation
				promulgated pursuant to this Act, requires to be performed or provided by a
				certified, registered, qualified, or otherwise approved person, shall be
				permitted to perform such duties or provide such training only if such person
				has a current certification, registration, qualification, or approval to
				perform such duties or provide such training consistent with the requirements
				of this section.
							(b)Establishment of
				certification requirements and procedures
								(1)In
				generalNot later than 1 year after the date of enactment of the
				Robert C. Byrd Mine and Workplace Safety and
				Health Act of 2011, the Secretary shall issue mandatory standards
				to establish—
									(A)requirements for such certification,
				registration, qualification, or other approval, including the experience,
				examinations, and references that may be required as appropriate;
									(B)time limits for such certifications and
				procedures for obtaining and renewing such certification, registration,
				qualification, or other approval; and
									(C)procedures and criteria for revoking such
				certification, registration, qualification, or other approval, including
				procedures that ensure that the Secretary responds to requests for
				revocation.
									(2)Coordination
				with StatesIn developing
				such standards, the Secretary shall consult with States that have miner
				certification programs to ensure effective coordination with existing State
				standards and requirements for certification. The standards required under
				paragraph (1) may provide that the certification, registration, qualification,
				or other approval of the State in which the coal or other mine is located
				satisfies the requirement of subsection (a) if the State’s program of
				certification, registration, qualification, or other approval is no less
				stringent than the standards established by the Secretary under paragraph
				(1).
								(c)Operator Fees
				for certification
								(1)Assessment and
				collectionBeginning 180 days
				after the date of enactment of the Robert C.
				Byrd Mine and Workplace Safety and Health Act of 2011, the
				Secretary shall assess and collect fees, in accordance with this subsection,
				from each operator for each person certified under this section. Fees shall be
				assessed and collected in amounts determined by the Secretary as necessary to
				fund the certification programs established under this section.
								(2)Mine Safety and
				Health Certification FundThere is established in the Treasury of
				the United States a separate account for the deposit of fees collected under
				this subsection to be known as the Mine Safety and Health Certification Fund.
				The Secretary shall deposit any fees collected pursuant to
				paragraph (1) into the
				fund.
								(3)UseAmounts in the Mine Safety and Health
				Certification Fund shall be available to the Secretary, as provided in
				paragraph (4), for making expenditures to carry out the certification programs
				established under this subsection.
								(4)Authorization of
				appropriationsIn addition to
				funds appropriated under section 114, there is authorized to be appropriated
				from the Mine Safety and Health Certification Fund to the Assistant Secretary
				for Mine Safety and Health for each fiscal year in which fees are collected
				under paragraph (1) an
				amount equal to the total amount collected during the previous fiscal year from
				fees assessed pursuant to this subsection. Such amounts are authorized to
				remain available until expended.
								(5)Crediting and
				Availability of FeesFees
				authorized and collected under this subsection shall be available for
				obligation only to the extent and in the amount provided in advance in
				appropriations Acts.
								(d)Citation;
				withdrawal orderAny operator who permits a person to perform any
				of the health or safety related functions described in subsection (a) without a
				current certification which meets the requirements of this section shall be
				considered to have committed an unwarrantable failure under section 104(d)(1),
				and the Secretary shall issue an order requiring that the miner be withdrawn or
				reassigned to duties that do not require such
				certification.
							.
				
				(b)Conforming
			 amendmentsSection 318 (30
			 U.S.C. 878) is amended—
					(1)by striking
			 subsections (a) and (b);
					(2)in subsection (c),
			 by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C),
			 respectively;
					(3)in subsection (g), by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D), respectively;
			 and
					(4)by redesignating
			 subsections (c) through (j) as paragraphs (1) through (8), respectively.
					VIAdditional mine
			 safety provisions
			601.Definitions
				(a)Definition of
			 operatorSection 3(d) (30 U.S.C. 802) is amended to read as
			 follows:
					
						(d)operator
				means—
							(1)any owner, lessee,
				or other person that—
								(A)operates or
				supervises a coal or other mine; or
								(B)controls such mine
				by making or having the authority to make management or operational decisions
				that affect, directly or indirectly, the health or safety at such mine;
				or
								(2)any independent
				contractor performing services or construction at such
				mine;
							.
				(b)Definition of
			 agentSection 3(e) (30 U.S.C.
			 802(e)) is amended by striking the miners and inserting
			 any miner.
				(c)Definition of
			 minerSection 3(g) (30 U.S.C.
			 802(g)) is amended by inserting after or other mine the
			 following: , and includes any individual who is not currently working in
			 a coal or other mine but would be currently working in such mine, but for an
			 accident in such mine.
				(d)Definition of
			 significant and substantial violationsSection 3 (30 U.S.C. 802)
			 is further amended—
					(1)in subsection (m),
			 by striking and after the semicolon;
					(2)in subsection (n),
			 by striking the period at the end and inserting a semicolon;
					(3)in subsection (o),
			 by striking the period at the end and inserting ; and;
			 and
					(4)by adding at the
			 end the following:
						
							(p)significant
				and substantial violation means a violation of this Act, including any
				mandatory health or safety standard or regulation promulgated under this Act,
				that is of such nature as could significantly and substantially contribute to
				the cause and effect of a coal or other mine safety or health hazard as
				described in section
				104(d).
							.
					602.Assistance to
			 StatesSection 503 (30 U.S.C.
			 953(a)) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking , in coordination with the
			 Secretary of Health, Education, and Welfare and the Secretary of the
			 Interior,;
					(B)in paragraph (2),
			 by striking and after the semicolon;
					(C)in paragraph (3),
			 by striking the period and inserting ; and; and
					(D)by adding at the
			 end the following:
						
							(4)to assist such
				State in developing and implementing any certification program for coal or
				other mines required for compliance with section
				117.
							;
				and
					(2)in subsection (h),
			 by striking $3,000,000 for fiscal year 1970, and $10,000,000 in each
			 succeeding fiscal year and inserting $20,000,000 for each fiscal
			 year.
				603.Black lung
			 medical reportsTitle IV of
			 the Black Lung Benefits Act (30 U.S.C. 901 et seq.) is amended by adding at the
			 end the following:
				
					435.Medical
				reportsIn any claim for
				benefits for a miner under this title, an operator that requires a miner to
				submit to a medical examination regarding the miner’s respiratory or pulmonary
				condition shall, not later than 14 days after the miner has been examined,
				deliver to the claimant a complete copy of the examining physician’s report.
				The examining physician’s report shall be in writing and shall set out in
				detail the examiner’s findings, including any diagnoses and conclusions and the
				results of any diagnostic imaging techniques and tests that were performed on
				the
				miner.
					.
			604.Study on
			 workforce needs
				(a)In
			 generalNot later than 18
			 months after the date of enactment of this Act, the Comptroller General of the
			 United States shall conduct a study on the workforce needs of the mining
			 industry and Federal and State enforcement agencies, including the need for
			 engineers and mine safety and health professionals.
				(b)Issues To be
			 studiedThe study in subsection (a) shall include—
					(1)an analysis of
			 the training and expertise of the mine engineers and the safety and health
			 workforce; and
					(2)the need for a
			 highly trained workforce of engineers and safety and health professionals
			 within—
						(A)the mining
			 industry;
						(B)the Mine Safety
			 Health Administration; and
						(C)State enforcement
			 agencies responsible for mine safety and health.
						(c)ReportThe
			 Comptroller General of the United States shall prepare and submit to the
			 Committee on Health, Education, Labor, and Pensions of the Senate and to the
			 Committee on Education and the Workforce of the House of Representatives a
			 report on the study in subsection (a).
				(d)RecommendationsAs
			 needed, the Comptroller General of the United States shall provide
			 recommendations for improvement in the report in subsection (c).
				605.Mine Safety
			 and Health Administration strategic planning
				(a)Strategic
			 planNot later than December 31, 2011, the Secretary of Labor,
			 acting through the Assistant Secretary of Labor for Mine Safety and Health,
			 shall submit to the Director of the Office of Management and Budget and to the
			 Congress and post on the public website of the Mine Safety and Health
			 Administration, a 5-year strategic plan for program activities. Such plan shall
			 be—
					(1)prepared in
			 accordance with the requirements for agency strategic plans under section 306
			 of title 5, United States Code, except as otherwise provided in this
			 section;
					(2)aligned with the
			 strategic plan of the Department of Labor; and
					(3)revised at least
			 once every 4 years.
					(b)Annual
			 performance planBeginning with the Mine Safety and Health
			 Administration budget submission for fiscal year 2013, the Secretary of Labor,
			 acting through the Assistant Secretary of Labor for Mine Safety and Health,
			 shall submit to the Director of the Office of Management and Budget an annual
			 performance plan covering each program activity set forth in the budget of the
			 Mine Safety and Health Administration. Such plan shall—
					(1)be prepared in
			 accordance with the requirements for performance plans under section 1115 of
			 title 31, United States Code, except as otherwise provided in this
			 section;
					(2)be consistent
			 with the strategic plan of the Mine Safety and Health Administration under
			 subsection (a); and
					(3)include a
			 strategic workforce plan that provides a clear line of sight between the
			 performance goals and objectives of the Mine Safety and Health Administration
			 and the human capital strategies employed to meet such goals and
			 objectives.
					(c)ReportNot
			 later than 150 days after the end of a fiscal year, beginning with fiscal year
			 2013, the Secretary of Labor, acting through the Assistant Secretary of Labor
			 for Mine Safety and Health, shall prepare and submit to the President and the
			 Congress and post on the public website of the Mine Safety and Health
			 Administration, a report on the program performance for the previous fiscal
			 year. Such report shall—
					(1)be prepared in
			 accordance with the requirements for program performance reports under section
			 1116 of title 31, United States Code; and
					(2)address the
			 extent to which the Mine Safety and Health Administration is using performance
			 information to improve program performance.
					VIIAmendments to
			 the Occupational Safety and Health Act
			701.Enhanced
			 protections from retaliation
				(a)Employee
			 actionsSection 11(c)(1) of the Occupational Safety and Health
			 Act of 1970 (29 U.S.C. 660(c)(1)) is amended—
					(1)by striking
			 discharge and all that follows through because
			 such and inserting the
			 following:
						
							discharge or cause to be discharged,
			 or in any manner discriminate against or cause to be discriminated against, any
			 employee because—(A)such
							;
					(2)by striking
			 this Act or has and inserting the
			 following:
						
							this Act;(B)such employee
				has
							;
					(3)by striking
			 such proceeding or because of the exercise and inserting the
			 following:
						
							before Congress or in any Federal or
			 State proceeding related to safety or health;(C)such employee has refused to violate
				any provision of this Act; or
							(D)of the
				exercise
							;
				and
					(4)by inserting
			 before the period at the end the following: , including the reporting of
			 any injury, illness, or unsafe condition to the employer, agent of the
			 employer, safety and health committee involved, or employee safety and health
			 representative involved.
					(b)Prohibition of
			 retaliationSection 11(c) of such Act (29 U.S.C. 660(c)) is
			 amended by striking paragraph (2) and inserting the following:
					
						(2)(A)No person shall
				discharge, or cause to be discharged, or in any manner discriminate against, or
				cause to be discriminated against, an employee for refusing to perform the
				employee’s duties if the employee has a reasonable apprehension that performing
				such duties would result in serious injury to, or serious impairment of the
				health of, the employee or other employees.
							(B)For purposes of subparagraph (A), the
				circumstances causing the employee’s good-faith belief that performing such
				duties would pose a safety or health hazard shall be of such a nature that a
				reasonable person, under the circumstances confronting the employee, would
				conclude that there is such a hazard. In order to qualify for protection under
				this paragraph, the employee, when practicable, shall have communicated or
				attempted to communicate the safety or health concern to the employer and have
				not received from the employer a response reasonably calculated to allay such
				concern.
							.
				(c)ProcedureSection
			 11(c) of such Act (29 U.S.C. 660(c)) is amended by striking paragraph (3) and
			 inserting the following:
					
						(3)ComplaintAny
				employee who believes that the employee has been discharged, disciplined, or
				otherwise discriminated against by any person in violation of paragraph (1) or
				(2) may seek relief for such violation by filing a complaint with the Secretary
				under paragraph (5).
						(4)Statute of
				limitations
							(A)In
				generalAn employee may take the action permitted by paragraph
				(3) not later than 180 days after the later of—
								(i)the date on which
				an alleged violation of paragraph (1) or (2) occurs; or
								(ii)the date on which
				the employee knows or should reasonably have known that such alleged violation
				occurred.
								(B)Repeat
				violationExcept in cases when the employee has been discharged,
				a violation of paragraph (1) or (2) shall be considered to have occurred on the
				last date an alleged repeat violation occurred.
							(5)Investigation
							(A)In
				generalAn employee may, within the time period required under
				paragraph (4), file a complaint with the
				Secretary alleging a violation of paragraph (1) or (2). If the complaint
				alleges a prima facie case, the Secretary shall conduct an investigation of the
				allegations in the complaint, which—
								(i)shall
				include—
									(I)interviewing the
				complainant;
									(II)providing the
				respondent an opportunity to—
										(aa)submit to the
				Secretary a written response to the complaint; and
										(bb)meet with the
				Secretary to present statements from witnesses or provide evidence; and
										(III)providing the
				complainant an opportunity to—
										(aa)receive any
				statements or evidence provided to the Secretary;
										(bb)meet with the
				Secretary; and
										(cc)rebut any
				statements or evidence; and
										(ii)may include
				issuing subpoenas for the purposes of such investigation.
								(B)DecisionNot later than 90 days after the filing of
				the complaint, the Secretary shall—
								(i)determine whether reasonable cause exists
				to believe that a violation of paragraph (1) or (2) has occurred; and
								(ii)issue a decision granting or denying
				relief.
								(6)Preliminary
				order following investigationIf, after completion of an
				investigation under
				paragraph (5)(A), the Secretary finds
				reasonable cause to believe that a violation of paragraph (1) or (2) has
				occurred, the Secretary shall issue a preliminary order providing relief
				authorized under
				paragraph (14) at the same time the Secretary
				issues a decision under
				paragraph (5)(B). If a de novo hearing is
				not requested within the time period required under
				paragraph (7)(A)(i), such preliminary order
				shall be deemed a final order of the Secretary and is not subject to judicial
				review.
						(7)Hearing
							(A)Request for
				hearing
								(i)In
				generalA de novo hearing on the record before an administrative
				law judge may be requested—
									(I)by the complainant or respondent within 30
				days after receiving notification of a decision granting or denying relief
				issued under paragraph 5(D) or paragraph (6) respectively;
									(II)by the
				complainant within 30 days after the date the complaint is dismissed without
				investigation by the Secretary under
				paragraph (5)(A); or
									(III)by the complainant within 120 days after
				the date of filing the complaint, if the Secretary has not issued a decision
				under paragraph (5)(B).
									(ii)Reinstatement
				orderThe request for a
				hearing shall not operate to stay any preliminary reinstatement order issued
				under paragraph (6).
								(B)Procedures
								(i)In
				generalA hearing requested under this paragraph shall be
				conducted expeditiously and in accordance with rules established by the
				Secretary for hearings conducted by administrative law judges.
								(ii)Subpoenas;
				production of evidenceIn conducting any such hearing, the
				administrative law judge may issue subpoenas. The respondent or complainant may
				request the issuance of subpoenas that require the deposition of, or the
				attendance and testimony of, witnesses and the production of any evidence
				(including any books, papers, documents, or recordings) relating to the matter
				under consideration.
								(iii)DecisionThe
				administrative law judge shall issue a decision not later than 90 days after
				the date on which a hearing was requested under this paragraph and promptly
				notify, in writing, the parties and the Secretary of such decision, including
				the findings of fact and conclusions of law. If the administrative law judge
				finds that a violation of paragraph (1) or (2) has occurred, the judge shall
				issue an order for relief under
				paragraph (14). If review under paragraph (8)
				is not timely requested, such order shall be deemed a final order of the
				Secretary that is not subject to judicial review.
								(8)Administrative
				appeal
							(A)In
				generalNot later than 30 days after the date of notification of
				a decision and order issued by an administrative law judge under
				paragraph (7), the complainant or respondent
				may file, with objections, an administrative appeal with an administrative
				review body designated by the Secretary (referred to in this paragraph as the
				review board).
							(B)Standard of
				ReviewIn reviewing the
				decision and order of the administrative law judge, the review board shall
				affirm the decision and order if it is determined that the factual findings set
				forth therein are supported by substantial evidence and the decision and order
				are made in accordance with applicable law.
							(C)DecisionsIf
				the review board grants an administrative appeal, the review board shall issue
				a final decision and order affirming or reversing, in whole or in part, the
				decision under review by not later than 90 days after receipt of the
				administrative appeal. If it is determined that a violation of paragraph (1) or
				(2) has occurred, the review board shall issue a final decision and order
				providing relief authorized under paragraph (14). Such decision and order shall
				constitute final agency action with respect to the matter appealed.
							(9)Settlement in
				the Administrative Process
							(A)In
				generalAt any time before issuance of a final order, an
				investigation or proceeding under this subsection may be terminated on the
				basis of a settlement agreement entered into by the parties.
							(B)Public policy
				considerationsNeither the Secretary, an administrative law
				judge, or review board conducting a hearing under this subsection shall accept
				a settlement that contains conditions conflicting with the rights protected
				under this Act or that are contrary to public policy, including a restriction
				on a complainant’s right to future employment with employers other than the
				specific employers named in a complaint.
							(10)Inaction by the
				review board or administrative law judge
							(A)In
				generalThe complainant may bring a de novo action described in
				subparagraph (B) if—
								(i)an
				administrative law judge has not issued a decision and order within the 90-day
				time period required under
				paragraph (7)(B)(iii); or
								(ii)the review board
				has not issued a decision and order within the 90-day time period required
				under paragraph (8)(C).
								(B)De novo
				actionSuch de novo action may be brought at law or equity in the
				United States district court for the district where a violation of paragraph
				(1) or (2) allegedly occurred or where the complainant resided on the date of
				such alleged violation. The court shall have jurisdiction over such action
				without regard to the amount in controversy and to order appropriate relief
				under paragraph (14). Such action shall, at the request of either party to such
				action, be tried by the court with a jury.
							(11)Judicial
				review
							(A)Timely Appeal to
				the court of appealsAny
				party adversely affected or aggrieved by a final decision and order issued
				under this subsection may obtain review of such decision and order in the
				United States Court of Appeals for the circuit where the violation, with
				respect to which such final decision and order was issued, allegedly occurred
				or where the complainant resided on the date of such alleged violation. To
				obtain such review, a party shall file a petition for review not later than 60
				days after the final decision and order was issued. Such review shall conform
				to chapter 7 of title 5, United States Code. The commencement of proceedings
				under this subparagraph shall not, unless ordered by the court, operate as a
				stay of the final decision and order.
							(B)Limitation on
				collateral attackAn order and decision with respect to which
				review may be obtained under subparagraph (A) shall not be subject to judicial
				review in any criminal or other civil proceeding.
							(12)Enforcement of
				orderIf a respondent fails to comply with an order issued under
				this subsection, the Secretary or the complainant on whose behalf the order was
				issued may file a civil action for enforcement in the United States district
				court for the district in which the violation was found to occur to enforce
				such order. If both the Secretary and the complainant file such action, the
				action of the Secretary shall take precedence. The district court shall have
				jurisdiction to grant all appropriate relief described in paragraph
				(14).
						(13)Burdens of
				proof
							(A)Criteria for
				determinationIn making a determination or adjudicating a
				complaint pursuant to this subsection, the Secretary, administrative law judge,
				review board, or a court may determine that a violation of paragraph (1) or (2)
				has occurred only if the complainant demonstrates that any conduct described in
				paragraph (1) or (2) with respect to the complainant was a contributing factor
				in the adverse action alleged in the complaint.
							(B)ProhibitionNotwithstanding
				subparagraph (A), a decision or order that is favorable to the complainant
				shall not be issued in any administrative or judicial action pursuant to this
				subsection if the respondent demonstrates by clear and convincing evidence that
				the respondent would have taken the same adverse action in the absence of such
				conduct.
							(14)Relief
							(A)Order for
				reliefIf the Secretary, administrative law judge, review board,
				or a court determines that a violation of paragraph (1) or (2) has occurred,
				the Secretary or court, respectively, shall have jurisdiction to order all
				appropriate relief, including injunctive relief, compensatory and exemplary
				damages, including—
								(i)affirmative action
				to abate the violation;
								(ii)reinstatement
				without loss of position or seniority, and restoration of the terms, rights,
				conditions, and privileges associated with the complainant’s employment,
				including opportunities for promotions to positions with equivalent or better
				compensation for which the complainant is qualified;
								(iii)compensatory and
				consequential damages sufficient to make the complainant whole, (including back
				pay, prejudgment interest, and other damages); and
								(iv)expungement of
				all warnings, reprimands, or derogatory references that have been placed in
				paper or electronic records or databases of any type relating to the actions by
				the complainant that gave rise to the unfavorable personnel action, and, at the
				complainant’s direction, transmission of a copy of the decision on the
				complaint to any person whom the complainant reasonably believes may have
				received such unfavorable information.
								(B)Attorneys’ fees
				and costsIf the Secretary or
				an administrative law judge, review board, or court grants an order for relief
				under subparagraph (A), the Secretary, administrative law judge, review board,
				or court, respectively, shall assess, at the request of the employee against
				the employer—
								(i)reasonable
				attorneys’ fees; and
								(ii)costs (including
				expert witness fees) reasonably incurred, as determined by the Secretary,
				administrative law judge, review board, or court, respectively, in connection
				with bringing the complaint upon which the order was issued.
								(15) Procedural
				RightsThe rights and
				remedies provided for in this subsection may not be waived by any agreement,
				policy, form, or condition of employment, including by any pre-dispute
				arbitration agreement or collective bargaining agreement.
						(16)SavingsNothing
				in this subsection shall be construed to diminish the rights, privileges, or
				remedies of any employee who exercises rights under any Federal or State law or
				common law, or under any collective bargaining agreement.
						(17)Election of
				venue
							(A)In
				generalAn employee of an employer who is located in a State that
				has a State plan approved under section 18 may file a complaint alleging a
				violation of paragraph (1) or (2) by such employer with—
								(i)the Secretary
				under paragraph (5); or
								(ii)a
				State plan administrator in such State.
								(B)ReferralsIf—
								(i)the Secretary
				receives a complaint pursuant to subparagraph (A)(i), the Secretary shall not
				refer such complaint to a State plan administrator for resolution; or
								(ii)a
				State plan administrator receives a complaint pursuant to subparagraph (A)(ii),
				the State plan administrator shall not refer such complaint to the Secretary
				for
				resolution.
								.
				(d)Relation to
			 enforcementSection 17(j) of such Act (29 U.S.C. 666(j)) is
			 amended by inserting before the period the following: , including the
			 history of violations under section 11(c).
				702.Victims’
			 rightsThe Occupational Safety
			 and Health Act of 1970 (29 U.S.C. 651 et seq.) is amended by inserting after
			 section 9 (29 U.S.C. 658) the following:
				
					9A.Victims'
				rights
						(a)Rights before
				the SecretaryA victim or the representative of a victim, shall
				be afforded the right, with respect to an inspection or investigation conducted
				under section 8 to—
							(1)meet with the
				Secretary regarding the inspection or investigation conducted under such
				section before the Secretary’s decision to issue a citation or take no
				action;
							(2)receive, at no
				cost, a copy of any citation or report, issued as a result of such inspection
				or investigation, at the same time as the employer receives such citation or
				report;
							(3)be informed of any
				notice of contest or addition of parties to the proceedings filed under section
				10(c); and
							(4)be provided
				notification of the date and time or any proceedings, service of pleadings, and
				other relevant documents, and an explanation of the rights of the employer,
				employee and employee representative, and victim to participate in proceedings
				conducted under section 10(c).
							(b)Rights before
				the CommissionUpon request, a victim or representative of a
				victim shall be afforded the right with respect to a work-related bodily injury
				or death to—
							(1)be notified of the
				time and date of any proceeding before the Commission;
							(2)receive pleadings
				and any decisions relating to the proceedings; and
							(3)be provided an
				opportunity to appear and make a statement in accordance with the rules
				prescribed by the Commission.
							(c)Modification of
				CitationBefore entering into
				an agreement to withdraw or modify a citation issued as a result of an
				inspection or investigation of an incident under section 8, the Secretary shall
				notify a victim or representative of a victim and provide the victim or
				representative of a victim with an opportunity to appear and make a statement
				before the parties conducting settlement negotiations. In lieu of an
				appearance, the victim or representative of the victim may elect to submit a
				letter to the Secretary and the parties.
						(d)Secretary
				ProceduresThe Secretary shall establish procedures—
							(1)to inform victims
				of their rights under this section; and
							(2)for the informal
				review of any claim of a denial of such a right.
							(e)Commission
				procedures and considerationsThe Commission shall—
							(1)establish
				procedures relating to the rights of victims to be heard in proceedings before
				the Commission; and
							(2)in rendering any
				decision, provide due consideration to any statement or information provided by
				any victim before the Commission.
							(f)Family
				liaisonsThe Secretary shall
				designate at least 1 employee at each area office of the Occupational Safety
				and Health Administration to serve as a family liaison to—
							(1)keep victims
				informed of the status of investigations, enforcement actions, and settlement
				negotiations; and
							(2)assist victims in
				asserting their rights under this section.
							(g)DefinitionIn
				this section, the term victim means—
							(1)an employee,
				including a former employee, who has sustained a work-related injury or illness
				that is the subject of an inspection or investigation conducted under section
				8; or
							(2)a family member
				(as further defined by the Secretary) of a victim described in paragraph (1),
				if—
								(A)the victim dies as
				a result of a incident that is the subject of an inspection or investigation
				conducted under section 8; or
								(B)the victim
				sustains a work-related injury or illness that is the subject of an inspection
				or investigation conducted under section 8, and the victim because of
				incapacity cannot reasonably exercise the rights under this
				section.
								.
			703.Correction of
			 serious, willful, or repeated violations pending contest and procedures for a
			 staySection 10 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 659) is amended by adding
			 at the end the following:
				
					(d)Correction of
				serious, willful, or repeated violations pending contest and procedures for a
				stay
						(1)Period permitted
				for correction of serious, willful, or repeated violationsFor
				each violation which the Secretary designates as serious, willful, or repeated,
				the period permitted for the correction of the violation shall begin to run
				upon receipt of the citation.
						(2)Filing of a
				motion of contestThe filing of a notice of contest by an
				employer—
							(A)shall not operate
				as a stay of the period for correction of a violation designated as serious,
				willful, or repeated; and
							(B)may operate as a
				stay of the period for correction of a violation not designated by the
				Secretary as serious, willful, or repeated.
							(3)Criteria and
				rules of procedure for stays
							(A)Motion for a
				stayAn employer may file
				with the Commission a motion to stay a period for the correction of a violation
				designated as serious, willful, or repeated.
							(B)CriteriaIn
				determining whether a stay should be issued on the basis of a motion filed
				under subparagraph (A), the Commission shall consider whether—
								(i)the employer has
				demonstrated a substantial likelihood of success on its contest to the
				citation;
								(ii)the employer will
				suffer irreparable harm absent a stay; and
								(iii)a stay will
				adversely affect the health and safety of workers.
								(C)Rules of
				ProcedureThe Commission shall develop rules of procedure for
				conducting a hearing on a motion filed under subparagraph (A) on an expedited
				basis. At a minimum, such rules shall provide:
								(i)That a hearing before an administrative law
				judge shall occur not later than 15 days following the filing of the motion for
				a stay (unless extended at the request of the employer), and shall provide for
				a decision on the motion not later than 15 days following the hearing (unless
				extended at the request of the employer).
								(ii)That a decision
				of an administrative law judge on a motion for stay is rendered on a timely
				basis.
								(iii)That if a party
				is aggrieved by a decision issued by an administrative law judge regarding the
				stay, such party has the right to file an objection with the Commission not
				later than 5 days after receipt of the administrative law judge’s decision.
				Within 10 days after receipt of the objection, a Commissioner, if a quorum is
				seated pursuant to section 12(f), shall decide whether to grant review of the
				objection. If, within 10 days after receipt of the objection, no decision is
				made on whether to review the decision of the administrative law judge, the
				Commission declines to review such decision, or no quorum is seated, the
				decision of the administrative law judge shall become a final order of the
				Commission. If the Commission grants review of the objection, the Commission
				shall issue a decision regarding the stay not later than 30 days after receipt
				of the objection. If the Commission fails to issue such decision within 30
				days, the decision of the administrative law judge shall become a final order
				of the Commission.
								(iv)For notification to employees or
				representatives of affected employees of requests for such hearings and shall
				provide affected employees or representatives of affected employees an
				opportunity to participate as parties to such
				hearings.
								.
			704.Conforming
			 amendments
				(a)Section
			 17Section 17(d) of the Occupational Safety and Health Act of
			 1970 (29 U.S.C. 666(d)) is amended to read as follows:
					
						(d)Any employer who
				fails to correct a violation designated by the Secretary as serious, willful,
				or repeated and for which a citation has been issued under section 9(a) within
				the period permitted for its correction (and a stay has not been issued by the
				Commission under section 10(d)) may be assessed a civil penalty of not more
				than $7,000 for each day during which such failure or violation continues. Any
				employer who fails to correct any other violation for which a citation has been
				issued under section 9(a) of this title within the period permitted for its
				correction (which period shall not begin to run until the date of the final
				order of the Commission in the case of any review proceeding under section 10
				initiated by the employer in good faith and not solely for delay of avoidance
				of penalties) may be assessed a civil penalty of not more than $7,000 for each
				day during which such failure or violation
				continues.
						.
				705.Civil
			 penalties
				(a)In
			 GeneralSection 17 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 666) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 $70,000 and inserting $120,000;
						(B)by striking
			 $5,000 and inserting $8,000; and
						(C)by adding at the
			 end the following: In determining whether a violation is repeated, the
			 Secretary shall consider the employer's history of violations under this Act
			 and under State occupational safety and health plans established under section
			 18. If such a willful or repeated violation caused or contributed to the death
			 of an employee, such civil penalty amounts shall be increased to not more than
			 $250,000 for each such violation, but not less than $50,000 for each such
			 violation, except that for an employer with 25 or fewer employees such penalty
			 shall not be less than $25,000 for each such violation.;
						(2)in subsection
			 (b)—
						(A)by striking
			 $7,000 and inserting $12,000; and
						(B)by adding at the
			 end the following: If such a violation caused or contributed to the
			 death of an employee, such civil penalty amounts shall be increased to not more
			 than $50,000 for each such violation, but not less than $20,000 for each such
			 violation, except that for an employer with 25 or fewer employees such penalty
			 shall not be less than $10,000 for each such violation.;
						(3)in subsection (c),
			 by striking $7,000 and inserting $12,000;
					(4)in subsection (d),
			 as amended, by striking $7,000 each place it occurs and
			 inserting $12,000;
					(5)by redesignating
			 subsections (e) through (l) as subsections (f) through (m), respectively;
			 and
					(6)in subsection (j)
			 (as redesignated by paragraph (5)), by striking $7,000 and
			 inserting $12,000;.
					(b)Inflation
			 AdjustmentSection 17 is further amended by inserting after
			 subsection (d) the following:
					
						(e)Amounts provided
				under this section for civil penalties shall be adjusted by the Secretary at
				least once during each 4-year period beginning January 1, 2015, to account for
				the percentage increase or decrease in the Consumer Price Index for all urban
				consumers during such
				period.
						.
				706.Criminal
			 penalties
				(a)In
			 GeneralSection 17 (29 U.S.C. 666) (as amended by section 705) is
			 further amended—
					(1)by amending
			 subsection (f) to read as follows:
						
							(f)(1)Any employer who
				knowingly violates any standard, rule, or order promulgated under section 6, or
				of any regulation prescribed under this Act, and that violation caused or
				contributed to the death of any employee, shall, upon conviction, be punished
				by a fine in accordance with title 18, United States Code, or by imprisonment
				for not more than 10 years, or both, except that if the conviction is for a
				violation committed after a first conviction of such person under this
				subsection or subsection (i), punishment shall be by a fine in accordance title
				18, United States Code, or by imprisonment for not more than 20 years, or by
				both.
								(2)For the purpose of this subsection,
				the term employer means, in addition to the definition contained
				in section 3, any officer or
				director.
								;
					(2)in subsection (g),
			 by striking fine of not more than $1,000 or by imprisonment for not more
			 than six months, and inserting fine in accordance with title 18,
			 United States Code, or by imprisonment for not more than 2
			 years,;
					(3)in subsection (h),
			 by striking fine of not more than $10,000, or by imprisonment for not
			 more than six months, and inserting fine in accordance with
			 title 18, United States Code, or by imprisonment for not more than 5
			 years,;
					(4)by redesignating
			 subsections (j) through (m) as subsections (k) through (n), respectively;
			 and
					(5)by inserting after
			 subsection (i) the following:
						
							(j)(1)Any employer who
				knowingly violates any standard, rule, or order promulgated under section 6, or
				any regulation prescribed under this Act, and that violation causes or
				contributes to serious bodily harm to any employee but does not cause death to
				any employee, shall, upon conviction, be punished by a fine in accordance with
				title 18, United States Code, or by imprisonment for not more than 5 years, or
				by both, except that if the conviction is for a violation committed after a
				first conviction of such person under this subsection or subsection (e),
				punishment shall be by a fine in accordance with title 18, United States Code,
				or by imprisonment for not more than 10 years, or by both.
								(2)For the purpose of this subsection, the
				term employer means, in addition to the definition contained in
				section 3, any officer or director.
								(3)For purposes of this subsection, the term
				serious bodily harm means bodily injury or illness that
				involves—
									(A)a
				substantial risk of death;
									(B)protracted unconsciousness;
									(C)protracted and obvious physical
				disfigurement; or
									(D)protracted loss or impairment, either
				temporary or permanent, of the function of a bodily member, organ, or mental
				faculty.
									.
					(b)Jurisdiction for
			 Prosecution Under State and Local Criminal LawsSection 17 (29
			 U.S.C. 666) (as amended by section 705 and subsection (a)) is further amended
			 by adding at the end the following:
					
						(o)Nothing in this
				Act shall preclude a State or local law enforcement agency from conducting
				criminal prosecutions in accordance with the laws of such State or
				locality.
						.
				707.PenaltiesSection 17(n) (as redesignated by section
			 706(a)(4)) (29 U.S.C. 666(n)) is amended by adding at the end the following:
			 Pre-final order interest on such penalties shall begin to accrue on the
			 date the party contests a citation issued under this Act, and shall end upon
			 the issuance of the final order. Such pre-final order interest shall be
			 calculated at the current underpayment rate determined by the Secretary of the
			 Treasury pursuant to section 6621 of the Internal Revenue Code of 1986, and
			 shall be compounded daily. Post-final order interest shall begin to accrue 30
			 days after the date a final order of the Commission or the court is issued, and
			 shall be charged at the rate of 8 percent per year..
			708.Effective
			 date
				(a)General
			 RuleExcept as provided for
			 in subsection (b), this title and the amendments made by this title shall take
			 effect not later than 90 days after the date of the enactment of this
			 Act.
				(b)Exception for
			 States and political subdivisionsA State that has a State plan approved
			 under section 18 (29 U.S.C. 667) shall amend its State plan to conform with the
			 requirements of this Act and the amendments made by this Act not later than 12
			 months after the date of the enactment of this Act. The Secretary of Labor may
			 extend the period for a State to make such amendments to its State plan by not
			 more than 12 months, if the State’s legislature is not in session during the
			 12-month period beginning with the date of the enactment of this Act. Such
			 amendments to the State plan shall take effect not later than 90 days after the
			 adoption of such amendments by such State.
				
